Citation Nr: 1204807	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-33 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and as a nervous disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and a nervous disorder.  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date for earlier than February 6, 2009, for special monthly compensation (K), to include on the basis of clear and unmistakable error (CUE) in a July 11, 2007 rating decision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant in this case, had active service from October 1980 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The July 2006 rating decision denied TDIU.  Because additional evidence was received within one year of the July 2006 rating decision, that decision did not become final, but required readjudication of the issue of TDIU.  38 C.F.R. § 3.156(b) (2011).  The June 2007 rating decision, which was mailed to the Veteran on July 11, 2007, and which will be referred to hereafter as the July 11, 2007 rating decision, in relevant part, granted service connection for erectile dysfunction and assigned an initial noncompensable (0 percent) rating, denied reopening of service connection for dysthymia (claimed as PTSD), and again denied TDIU.  The Veteran disagreed and perfected an appeal. 

The Board notes that the Veteran requested reopening of service connection only for PTSD; however, as the evidence indicates that he has been diagnosed with other depressive disorders, and the Veteran claims to have experienced psychiatric symptomatology since service, the Board finds that the claim should be broadened and reclassified as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeals regarding service connection for an acquired psychiatric disorder (claimed as PTSD and as a nervous disorder) and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 1995 rating decision, the RO denied service connection for PTSD, finding the Veteran lacked a sufficient diagnosis of PTSD; the Veteran did not appeal that decision.  

2.  Since entry of the December 1995 rating decision, evidence not previously on file has been received by VA that relates to an unestablished fact of a legally sufficient diagnosis of PTSD that is necessary to substantiate the claim and raises of reasonable possibility of substantiating the claim.

3.  A claim seeking special monthly compensation based on loss of use of a creative organ was raised by the record on December 13, 2006. 

4.  A July 11, 2007 rating decision implicitly denied special monthly compensation based on loss of use of a creative organ. 

5.  The July 11, 2007 rating decision, to the extent it did not grant entitlement to special monthly compensation for loss of use of a creative organ, was not based on the law and evidence then of record, and did not constitute a reasonable exercise of rating judgment. 



CONCLUSIONS OF LAW

1.  The December 1995 RO rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as PTSD.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Clear and unmistakable error is shown in the July 11, 2007 rating decision to the extent it did not grant entitlement to special monthly compensation based on loss of use of a creative organ.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 
38 C.F.R. § 3.105(a) (2011). 

4.  The criteria for an effective date of December 13, 2006 for the grant of special monthly compensation based on loss of use of a creative organ have been met. 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The general norm is that, before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Board finds in favor of the Veteran, that is, finds that new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder, claimed as PTSD, that the July 11, 2007 rating decision contained CUE with regard to denying the implied claim for special monthly compensation for loss of use of a creative organ, resulting in an earlier effective date for the grant of special monthly compensation for loss of use of a creative organ from December 13, 2006.  For these reasons, the benefits sought on appeal are being granted, so the need to discuss whether VA has complied with its duties to notify and assist is obviated.

Reopening Service Connection for a Psychiatric Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

In December 1995, the RO denied service connection for PTSD.  The Veteran originally had submitted a claim seeking service connection for a nervous "condition."  The RO reviewed the service treatment records and VA treatment records dated from 1992 to 1994 that contained diagnoses that included PTSD, adjustment disorder, and generalized anxiety disorder; however, an August 1995 VA PTSD examination before a panel of three examiners did not reach an assessment of PTSD, but instead assessed mild dysthymia.  The RO denied service connection for the lack of a sufficient diagnosis of PTSD.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Board also observes that the Veteran submitted a claim in December 1996 seeking service connection for a nervous disorder, as secondary to the already service-connected lumbar spine disability (discogenic disease, L4-L5, degenerative osteoarthropathy L3-L4, L4-L5, and L5-S1, early degenerative right sacrolitis with secondary low back pain syndrome; L5-S1 herniated nucleus pulpous).  Following a June 1997 VA spine examination, the RO denied service connection in December July 1997 for a nervous disorder, finding no evidence of a relationship between the claimed nervous disorder and the service-connected lumbar disability.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran submitted the current claim seeking service connection for PTSD in December 2006.  The evidence received since the December 1995 rating decision included VA treatment reports dated between June 2002 and 2007, private mental health evaluations dated in 2009, and lay statements by the Veteran.  The VA treatment reports include a February 2005 evaluation by the Veteran's VA clinician that specifically assessed PTSD after finding all the listed criteria from the DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994)).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV).  In addition, several VA treatment reports of record assessed PTSD with depression and the February 2009 private evaluation assessed major depressive disorder, which the private physician attributed ("due to") the Veteran's general medical disorders, which included the service-connected lumbar disability.  

This evidence is new in that this evidence was not before agency decision-makers in December 1995.  This evidence is also material, in that it is evidence of a sufficient diagnosis of PTSD that was reached in consideration of all of the diagnostic criteria as outlined in the DSM-IV.   

Accordingly, Board finds that the additional evidence received since the December 1995 rating decision is new and material, and the claim for service connection for an acquired psychiatric disability, claimed as PTSD and as a nervous disorder, will be reopened.  The appeal is granted to this extent only.

CUE in July 11, 2007 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The United States Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, supra.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

Applicable law in 2007 specified that special monthly compensation was payable as follows:  if, as a result of service-connected disability, the veteran has suffered the anatomical loss or loss of use of one or more creative organs, special monthly compensation is payable.  38 U.S.C.A. § 1114(k).  It is provided under 38 C.F.R. 
§ 3.350(a)(1) , that loss of use of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa. 38 C.F.R. § 3.350(a)(1)(i).  Additionally, complete impotence would warrant a factual finding of loss of use of a creative organ. 

When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(ii). 

Loss or loss of use traceable to an elective operation performed subsequent to service will not establish entitlement to the benefit.  If, however, the operation after discharge was required for the correction of a specific injury caused by a preceding operation in service, it will support authorization of the benefit.  When the existence of disability is established meeting the above requirements for nonfunctioning testicle due to operation after service, resulting in loss of use, the benefit may be granted even though the operation is one of election.  An operation is not considered to be one of election where it is advised on sound medical judgment for the relief of a pathological condition or to prevent possible future pathological consequences.  38 C.F.R. § 3.350(a)(1)(iii). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2007). 

The Veteran contends that the June 2007 rating action, as mailed on July 11, 2007, erred in not granting special monthly compensation for loss of use of a creative organ.  In a claim submitted December 13, 2006, the Veteran sought service connection for impotence, also claimed as erectile dysfunction, as secondary to the already service-connected low back disability (discogenic disease L4-L5, degenerative osteo arthropathy L3-L4-L5 and L5-S-1 level; early degenerative right sacrolitis with secondary chronic low back pain syndrome; L5-S-1 herniated nucleus pulpous).  The Veteran's representative contends that the filing of a claim for service connection for impotence (erectile dysfunction) was adequate to serve as a claim or informal claim for special monthly compensation for loss of use of a creative organ (SMC K) based on the same functional impairment caused by the underlying disability.  

In February 2007, the Veteran was afforded a VA genitourinary examination.  The Veteran reported having had no erection for four years, though he had ejaculation and libido.  He had been treated for erectile dysfunction with medication and a pump with fair effect.  Vaginal penetration was not possible.  Upon objective examination, the penis was normal with no deformity, as were the testicles and spermatic chords.  There was no testicle atrophy.  The VA examiner found erectile dysfunction, most likely than not secondary to the discogenic disease of the low back.  The VA examiner explained that discogenic disease and radiculopathy can damage the nervous connections to the penis, thus producing impotence.     

In the July 11, 2007 rating decision, VA granted service connection for erectile dysfunction, as secondary to the discogenic disease, evaluated as zero percent disabling, finding that the criteria for a schedular rating of 20 percent under Diagnostic Code 7522, deformity of the penis with loss of erectile power, had not been met.  As there is no 0 percent rating provided by Diagnostic Code 7522, the RO applied the provisions of 38 C.F.R. § 4.31 (2011), which provides that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  In so doing, the RO found that the Veteran had loss of erectile power, a fact supported by the evidence of record, but did not find that the Veteran had deformity of the penis, a fact that would have warranted the 20 percent rating.  The July 2007 rating decision did not specifically address the matter of special monthly compensation based on loss of use of a creative organ; by not doing so, it implicitly denied SMC K.

VA must determine all potential claims reasonably raised by the evidence, applying all relevant laws and regulations.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  With this in mind, the Board first finds that the matter of entitlement to special monthly compensation based on loss of use of a creative organ was clearly raised and before the rating board in July 2007.  The Veteran specified he was seeking compensation for impotence, and the evidence on file showed loss of erectile power or impotence of the type contemplated by 38 C.F.R. § 3.350 with respect to loss of use of a creative organ.  

The Board next finds that the raised claim for special monthly compensation based on loss of use of a creative organ did not remain pending past the July 2007 rating decision, but rather was implicitly denied in that rating action.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit held that, where a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the RO's failure to address that claim.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court further elaborated on the pending claim doctrine.  The Court held that where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny the claim.  Ingram, 
21 Vet. App. at 255.  In Munro v. Shinseki, 616 F.3d 1293, 1299 (Fed. Cir. 2010), the Federal Circuit held that the proper notice standard is whether a VA decision provided sufficient information for a reasonable claimant to know that he would not be awarded benefits for his asserted disability. 

In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court set forth several factors to be taken into consideration in applying the implicit denial doctrine.  The factors included the specificity of the claims or the relatedness of the claims; the specificity of the adjudication, the timing of the claims; and whether the claimant was represented. 

After reviewing the July 2007 rating action in light of these factors, the Board finds that the July 2007 rating action, by granting service connection for erectile dysfunction, claimed as impotence, but not specifically mentioning loss of use of a creative organ, implicitly denied special monthly compensation based on loss of use of a creative organ.  The Veteran was seeking compensation for impotence that he claimed was secondary to already service-connected low back disability.  This claim would have included, and certainly was related to, a claim for special monthly compensation.  The rating action granted service connection for the erectile dysfunction disability, but did not grant special monthly compensation based on the same functional loss of use of a creative organ.  A reasonable person would have understood that the raised claim for the special monthly compensation based on loss of use of a creative organ was denied in the July 2007 rating decision. 

Turning to whether the July 11, 2007 rating action itself erred in the implicit denial of special monthly compensation, the evidence before the rating activity showed that the Veteran had reported and sought treatment for impotence.  He had been prescribed medication and the use of a pump; nonetheless, he continued to report impotence and an inability to penetrate the vagina.  The criteria for establishing loss of use of a creative organ specifically contemplated loss of use of one or more creative organs.  

Under 38 U.S.C.A. § 114(k) and 38 C.F.R. § 3.350(a), special monthly compensation may be paid for loss of use of a creative organ.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or other creative organ.  (Emphasis added).  38 C.F.R. 
§ 3.350(a)(1)(i) (2006).  The remainder of the regulation provides the criteria for finding loss of use of a creative organ due to testicular atrophy or due to nonproduction of spermatozoa proven by biopsy.  Nothing in the regulation defines the testicles as the sole male creative organ.  Such a construction does not harmonize the schedule for rating disabilities, which provides for separate ratings of loss of erectile power of the penis and for atrophy of the testes as separate organs, either being as a basis for consideration of special monthly compensation.  Although two criteria are required for compensable rating under Diagnostic Code 7522, nothing in section 4.115b precludes special monthly compensation for loss of use of a creative organ to instances of loss of erectile dysfunction when secondary to a low back disability.    

The rating activity in July 2007 had a statutory and regulatory obligation to weigh any conflicting evidence, and then either explain why the probative weight of the evidence was against the finding of eligibility for VA compensation benefits or, if reasonable doubt arose on any material question - which included the question of whether the testicular atrophy or the diminished ejaculate met the specific criteria for loss of use of a creative organ - such reasonable doubt was to be resolved in the claimant's favor.  The July 2007 rating decision failed to discuss the favorable evidence that tended to show that the Veteran had loss of use of a creative organ, specifically the penis.  Given that the evidence of record in July 2007 did affirmatively show erectile dysfunction, the rating activity at that time should have determined whether, after weighing each piece of evidence, the weight of the evidence for and against the claim raised reasonable doubt - a legal finding that the rating activity failed to make in the July 2007 rating decision. 

When the correct facts and all the evidence that was of record is considered, the limited range of findings that the rating activity could have found in July 2007 in exercise of its judgment were that the evidence raised a reasonable doubt on the question of whether the Veteran evidenced loss of use of a creative organ.  Had the rating activity in its judgment in July 2007 found the weight of the evidence for and against a finding of loss of use of a creative organ to be relatively equal, that is, sufficient to raise reasonable doubt, proper application of the regulatory doctrine, at 38 C.F.R. § 3.102, of resolving reasonable doubt in an appellant's favor, would have mandated that VA resolve such reasonable doubt in the Veteran's favor to find that the Veteran's service-connected erectile dysfunction had resulted in loss of use of a creative organ.  Consequently, the July 11, 2007 rating decision erred in its implicit denial of special monthly compensation based on loss of use of a creative organ. 

But for the rating decision's evidentiary and legal errors, the outcome in the July 11, 2007 rating decision would have been a grant of the raised claim of special monthly compensation (K) based on loss of use of a creative organ.  Based on the foregoing findings, the Board concludes that the July 11, 2007 rating decision, to the extent it implicitly denied entitlement to special monthly compensation based on loss of use of a creative organ, is clearly and unmistakably erroneous, and the July 11, 2007 rating decision is reversed, resulting in a grant of SMC K from December 13, 2006. 

Earlier Effective Date

In a February 6, 2009 statement, the Veteran specifically requested compensation for loss of use of his creative organ.  That benefit was granted in a March 2009 rating action, effective the date of his February 6, 2009 statement.  The Veteran disagreed with the effective date assigned for the SMC K.  The Veteran contends that an earlier effective date is warranted for the grant of SMC K, as an informal claim for this benefit was made on December 13, 2006.

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).  The effective date of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o),(o)(2). 

The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

As discussed in the preceding section, a claim for special monthly compensation based on loss of use of a creative organ was raised concomitant with the claim for service connection for erectile dysfunction, which was filed December 13, 2006.  The grant of service connection for erectile dysfunction was made effective December 13, 2006 (the date of receipt of claim for service connection).  As the claim for service connection also raised the special monthly compensation (K) claim, the Board finds that December 13, 2006 is also the proper effective date in this case for the grant of SMC K.  Given the determination in the preceding section that the July 11, 2007 rating decision contains CUE in the failure to award special monthly compensation based on loss of use of a creative organ, the July 2007 rating action is not an impediment to the assignment of an effective date prior to July 11, 2007.  

In addition to the Veteran's competent lay statements, the February 2007 VA genitourinary examination is additional evidence that the Veteran had functional loss of use of a creative organ on the date of the December 13, 2006 claim, which included a claim for SMC K.  The Board notes that the Veteran was seen at a VA hospital in February 2006 and the treatment report listed current problems, which included male erectile disorder with an indication that the disorder was first entered into the VA system in April 2004.  

From the above, it is clear that the Veteran has experienced loss of use of a creative organ during the entire period of time since the original December 2006 claim.  The finding of CUE in the July 2007 rating decision results in reversal of the implicit denial of SMC K by the July 2007 rating decision.  As the date of claim for SMC K was also December 13, 2006, that is the proper effective date that will be assigned for the grant of SMC K. Accordingly, the Board finds that the Veteran is entitled to an effective date of December 13, 2006 for the award of special monthly compensation (K) based on loss of use of a creative organ.


ORDER

New and material evidence having been received, reopening of service connection for an acquired psychiatric disability, claimed as PTSD and a nervous disorder, is granted.

As the July 11, 2007 rating decision contained CUE in denial of SMC K, the July 2007 decision is revised to reflect that an earlier effective date of December 13, 2006 for a grant of special monthly compensation based on loss of use of a creative organ is granted.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  38 C.F.R. § 19.9 (2011).  In particular, the Veteran has claimed to have incurred PTSD as a result of his confirmed service in Saudi Arabia, as part of Desert Shield, from October 1990 to September 1991.  In addition to various statements, the Veteran reported in two March 2007 statements that he feared the incoming SCUD missiles.  The Veteran also sought mental health treatment within one year of his separation from service (August 1992), and was assessed with varying acquired psychiatric disorders, to include adjustment disorder, generalized anxiety disorder, and PTSD.  Further still, the Veteran has claimed an acquired psychiatric disorder as secondary to his service-connected lumbar spine disorder.  See February 2009 private evaluation.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

In this case, the evidence indicates that the Veteran did not engage in combat during service, and the Veteran does not claim to have experienced combat.  In September 2008 the RO reached a formal finding of a lack of information to corroborate stressors. 

Reviewing the treatment records included in the claims file, the Veteran's service treatment records are negative for any complaints, symptoms, diagnosis, or treatment for a psychiatric disorder.  However, post-service VA treatment records indicate that the Veteran initially sought treatment for a psychiatric disorder in February 1993, within one year of his separation from service.  He was assessed with various depressive disorders during 1993 and 1994 and in more current VA treatment records, he was again assessed with depression and PTSD with depression.  The Veteran has consistently reported that his symptoms related back to his service, in particular his service in Saudi Arabia.   

The Veteran has never been afforded a VA mental disorders examination.  In August 1995 he was afforded a VA PTSD examination before three VA examiners; however, this was prior to the February 2005 VA treatment record that assessed PTSD after finding all of the DSM-IV criteria had been met.  

As the Veteran has been diagnosed with various dysthymic disorders in post-service treatment and the Veteran has reported depressive symptomatology relating back to service in Saudi Arabia, an additional VA medical examination is necessary to determine if the Veteran has any psychiatric disorder, to include a dysthymic disorder that is related to service.  See Clemons, 23 Vet. App. at 1. 

Also, the Board notes that, during the pendency of this appeal, the regulations regarding service connection for PTSD have changed.  Under current regulations, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304.  In light of the new regulations, a VA psychiatric examination is also necessary to determine if the Veteran has PTSD related to a stressor incident involving fear of hostile military or terrorist activity. 

As the Board has reopened service connection for an acquired psychiatric disorder, and will remand this claim for further development, the Board will defer a review of the TDIU claim.  Currently, the Veteran is service connected for the lumbar spine disability, rated at 60 percent, and for erectile dysfunction, rated as 0 percent with special monthly compensation (K).   

Accordingly, the appeals regarding service connection for an acquired psychiatric disorder (claimed as PTSD and as a nervous disorder) and entitlement to TDIU are REMANDED for the following action:

1.  The RO should afford the Veteran a VA psychiatric disorders or PTSD examination to determine whether he has any psychiatric disorder related to service, to include PTSD or a dysthymic disorder, and to determine whether any acquired psychiatric disorder is related to the Veteran's service-connected disabilities, in particular to his low back disability.  

The VA examiner should note that the Veteran has confirmed service in Saudi Arabia, as part of Desert Shield, from October 1990 to September 1991.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorders.  Following a review of the relevant evidence and any necessary testing, the examiner is asked to offer the following opinions: 

a. Is it at least as likely as not that the Veteran has PTSD consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) as a result of a verified stressor or any other in-service stressor related to the Veteran's fear of hostile military or terrorist activity.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made. 

b. If PTSD is not diagnosed, is it as least as likely as not (50 percent or greater degree of probability) that the Veteran has a psychiatric disorder other than PTSD that began during service or is otherwise etiologically related to service, or that is proximately due to or the result of another service-connected disability, in particular the low back disability?  If so, such diagnosed disorder must be specifically identified.  The Board observes that the Veteran sought VA mental health treatment in February 1993, after separating from service in August 1992, and these VA treatment reports are of record.   

c.  The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

d.  A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The examiner should in such case explain why it would be speculative to respond. 

2.  Following completion of the above, re-adjudicate the claims for service connection for an acquired psychiatric disorder (to include as secondary to the service-connected low back disability) and for TDIU.  If the benefits sought remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


